Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species Groups:

Species Group A
Species a, the agricultural planting machine comprises one of a grain drill or an air seeder;
Species b, the agricultural planting machine comprises a row crop planter.

Species Group B
Species x, the residue shield is mounted to a pivotable float arm;
Species y, the residue shield is mounted to a support arm that is coupled to a second row unit such that the residue shield is lifted with the second row unit.

Species Group C
Species f, the residue shield comprises a disk (not necessarily concave) rotatably coupled to a support arm;
concave disk having a concave surface that faces a second portion of a support arm.

Species Group D
Species i, the support arm comprises a first portion that is coupled to the second row unit, and a second portion that is offset from the first portion and is coupled to the residue shield.
Species ii, the support arm comprises a first portion that is coupled to the second row unit, and a second portion that is aligned with the first portion and is coupled to the residue shield.

Species Group E
Species t, a row unit being required;
Species u, a plurality of row units (or a second row unit) being required.

The species of each species group are independent or distinct because of the differences set forth supra.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, from Species Group A, from Species Group B, from Species Group C, from Species Group D and from Species Group E for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic to all species groups.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined from each of Species Groups A, B, C, D and E even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species from each of Species Groups A, B, C, D and E, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



September 22, 2021